THE FACTS ARE STATED IN THE OPINION.
BY THE COURT.
Henry Montgomery was convicted of having broken and entered a chicken house of .on? Roy Fraley in the night season and of »stealing therefrom twenty chickens. He now seeks to reverse the judgment upon the sole ground that the building that forms the subject matter of the burglary was not such a building as is contemplated by the burglary statute.
The indictment charged that the building was a chicken house and no objection was made to the form of the indictment. The evidence refers to the structure as a hen house, a chicken house and a brooder house, and in a number of instances refers to it pierely as a house. The evidence does not directly show the character of the structure, and the case therefore differs from Bailey v State, 7 C. C. (n. s.) 28, where the record ' disclosed that the structure was not such a one as is defined by our burglary statute. The statute, after mentioning certain kinds of structures, adds the term “or other building.” While, the record in this case does not definitely show what sort of a building the house in question was, it does show that the house had a door and that it was large enough at least to accommodate three hundred chickens. The jury was warranted in finding from the very meagre record that this house was a building.
MAUCK, PJ, klDDLETON and BLOSSER, JJ, concur.